TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00376-CV



                      Laverne Stanley and Anthony Passeur, Appellants

                                                 v.

 Wells Fargo Bank, N.A.; MERSCORP Holdings, Inc.; Mortgage Electronic Registration
                      Systems, Inc.; and Gwen Alden, Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
      NO. 13-0768-C277, HONORABLE STACEY MATHEWS, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellants filed a notice of appeal in cause number 13-0768-C277 from the order

signed by the district court on April 12, 2014, which granted the motion for summary judgment and

motion to sever of appellees Wells Fargo Bank, N.A., MERSCORP Holdings, Inc., Mortgage

Electronic Registration Systems, Inc., and Gwen Alden (severed appellees). The district court

dismissed appellants’ claims against the severed appellees with prejudice and assigned the severed

claims the cause number 14-0516-C277. Thus, we direct the clerk of this Court to reflect that the

instant appeal is from cause number 14-0516-C277.

               In briefing to this Court, appellants ask this Court to dismiss Stephen Porter and

David Seybold (attorney appellees) from this appeal for judicial economy. The district court granted

summary judgment in favor of the attorney appellees on May 12, 2014, in cause number
13-0768-C277 and dismissed appellants’ claims against them with prejudice. Appellants do not

challenge this ruling. Appellants’ claims against the attorney appellees also were not severed into

cause number 14-0516-C277. Thus, we dismiss this appeal to the extent it was brought against the

attorney appellees.

       It is so ordered August 7, 2015.



Before Chief Justice Rose, Justices Goodwin and Field




                                                2